FILE COPY



        RE: Case No. 15-0675                 DATE:     10/16/2015
        COA #: 12-15-00004-CV        TC#: CV04637
STYLE: RON SEALE, INDIVIDUALLY AND AS THE REPRESENTATIVE
OF THE ESTATE OF CLARA LAVINIA SEALE
   v.   HORACE TRUETT SEALE AND WIFE,      NAN SEALE

     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.


                       MS.   CATHY   S.   LUSK
                       CLERK,   TWELFTH COURT OF APPEALS
                       1517 WEST FRONT, SUITE 354
                       TYLER, TX  75702